Citation Nr: 0819240	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-32 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to an initial compensable rating for service-
connected left ear hearing loss.

2. Entitlement to a compensable rating for service-connected 
perforated tympanic membrane, left ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1. VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and developed 
all available evidence necessary for an equitable disposition 
of the claims. 

2. Left ear hearing loss is manifested by an average loss of 
38 decibels and speech recognition score of 92 percent, 
equating Level I hearing acuity.

3. The veteran is in receipt of the maximum schedular 
evaluation for tympanic membrane perforation, left ear, and 
this disability is not shown to present an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
service-connected left ear hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); §§ 4.85, 4.86, Diagnostic 
Code 6100, and Tables VI, VII (2007).

2. The criteria for a compensable rating for service-
connected perforation of tympanic membrane, left ear have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6211 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, the Court 
of Appeals for Veterans Claims' (Court) in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).   In this case, the veteran was provided with a VCAA 
notification letter in August 2004, prior to the initial 
unfavorable rating decisions issued in February 2005 and June 
2005.  The veteran was not sent notice with regard to the 
assignment of disability ratings and effective dates.

Nevertheless, with regard to the veteran's initial rating 
claim, the Board notes that initial rating claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, No. 05-0876 (Court of 
Appeals for Veterans Claims, May 19, 2008), citing Dunlap v. 
Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the 
veteran has not alleged that he has suffered any prejudice as 
to the lack of pre-adjudicatory notice as to disability 
ratings and effective dates.  

Additionally, the Board observes that the VCAA notice issued 
in August 2004 was fully compliant with the VCAA by informing 
the veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such 
evidence for consideration.  Thus, with regard to the 
veteran's service connection claim for left ear hearing loss, 
all VCAA notice requirements were met. 

Thus, the Board finds that there has been no prejudice to the 
veteran, and any defect of notice has not affected the 
fairness of the adjudication on the initial rating issue.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine), on remand, 20 Vet. App. 537 (2006) (discussing 
Board's ability to consider "harmless error"); see also 
Dingess/Hartman; cf. Locklear v. Nicholson, 20 Vet. App. 410, 
415-16 (2006) (duty to notify does not extend in perpetuity 
or impose duty on VA to provide notice on receipt of every 
piece of evidence or information). 

With regard to the veteran's increased rating claim, the 
Board observes that under the holding of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Although the veteran was informed that he must show that his 
service-connected disability had gotten worse and provided 
with examples of both lay and medical evidence he could 
submit in the August 2004 letter, he was not given notice of 
the other elements under Vazquez-Flores at any time during 
the development of his claim, except for the relevant 
diagnostic codes, which were included in the September 2005 
statement of the case.  Failure to provide pre-adjudicative 
notice of any elements of claim the veteran must substantiate 
is presumed to create prejudicial error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  The Secretary has 
the burden to show that this error was not prejudicial to the 
veteran.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Sanders; see also Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

In the present case, the Board notes that the veteran has 
emphasized the impact of his left tympanic membrane 
perforation on his daily life and employment by describing 
his prior ear infections and how he must take great care to 
not get water or dirt in his left ear to avoid a recurrence.  
As for the rating criteria under Diagnostic Code 6211, for 
perforation of the tympanic membrane, the Board notes that 
there are no additional rating criteria of which the veteran 
could have been notified as the only criteria under that 
Diagnostic Code is the existence of a tympanic membrane 
perforation.  Consequently, the Board finds that the defect 
in notice as required by Vazquez-Flores was rectified by the 
veteran's apparent knowledge of the type of evidence he 
should submit in order to substantiate a higher rating.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private audiological evaluation 
and the reports of April 2005 and May 2005 VA examinations 
were reviewed by both the AOJ and the Board in connection 
with adjudication of his claims.  

The Board notes that the veteran reports multiple surgeries 
on his left ear at VA hospitals in the 1970s.  The treatment 
records associated with these surgeries contained in the 
claims file are incomplete.  However, the primary concern of 
the Board in determining increased rating evaluations is the 
present level of disability; thus, records from the 1970s 
would not be informative.  As for his initial rating claim, 
although these records would be for consideration, as the 
veteran's left ear hearing loss is already service-connected, 
the question before the Board is the degree of disability the 
veteran experienced as of the date of his claim and beyond.  
The veteran filed his claim in July 2004.  Further, the Board 
observes that June 1973 and May 1977 audiograms are of 
record, providing evidence of the degree of hearing loss the 
veteran had in his left ear in the 1970s.  Therefore, the 
Board finds that a remand to obtain the records relevant to 
the veteran's surgeries would only serve to unnecessarily 
delay the Board's decision, with no benefit to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby); see also 
Sabonis v. Brown, 6 Vet. App. 426,430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claims.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims without further development and additional efforts to 
assist or notify the veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Therefore, the Board determines that the 
veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected left ear hearing loss and 
left tympanic membrane perforation.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  As such, the Board has 
considered all evidence of record in evaluating the veteran's 
left ear hearing loss.  

As for his left tympanic membrane perforation, the Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability beyond that which is 
set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Additionally, in Fenderson, the Court discussed the concept 
of the "staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
While this appeal was pending, the Court also held that 
staged ratings are appropriate for increased rating claims 
when factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424 
(Vet. App. Nov. 19, 2007).  Therefore, in accordance with 
Fenderson and Hart, the Board has considered the propriety of 
staged ratings in evaluating the veteran's service-connected 
disabilities.

A. Left ear hearing loss

The veteran's service-connected left hearing loss is assigned 
a noncompensable rating evaluation, pursuant to 38 C.F.R. 
§ 4.85, 4.86, Diagnostic Code 6100 (2007).  His service-
connected left ear tympanic membrane perforation is assigned 
a noncompensable rating evaluation, pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6211 (2007).  The veteran contends 
that his disabilities and their impact on his daily life are 
more severe than reflected by the currently assigned ratings.     

Ratings of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
combined with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  To rate the 
degree of disability for service-connected hearing loss, the 
Rating Schedule has established eleven auditory acuity 
levels, designated from Level I, for essentially normal 
acuity, through Level XI, for profound deafness.  38 C.F.R. § 
4.85(h), Table VI (2007).  In order to establish entitlement 
to a compensable rating for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average pure 
tone decibel loss are met.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  If impaired hearing is service-connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the nonservice-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85(f).

The criteria for rating hearing impairment use controlled 
speech discrimination tests (Maryland CNC) together with the 
results of pure tone audiometry tests.  These results are 
then charted on Table VI, Table VIA, in exceptional cases as 
described in 38 C.F.R. § 4.86, and Table VII, as set out in 
the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional 
pattern of hearing loss occurs when the pure tone threshold 
at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  

The veteran submitted his claim for service connection in 
July 2004 and appealed the initial rating in June 2005.  He 
was afforded VA examinations in April 2005 and May 2005 and 
he also submitted a private audiogram results, conducted 
throughout his employment.  At the April 2005 VA 
examinations, he was diagnosed with mild to moderate high 
frequency sensorineural hearing loss in the left ear, and a 
conductive loss component for the left ear was noted at both 
the April 2005 and May 2005 VA examinations.  At these 
examinations, the pure tone thresholds reported, in decibels, 
were as follows:




HERTZ




1000
2000
3000
4000
LEFT

35
35
40
40

The average decibel loss was 38 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  Using Table VI, these audiometric 
test results show the veteran had Level I hearing acuity in 
the left ear.  38 C.F.R. § 4.85.  As indicated in above, the 
nonservice-connected right ear is assigned Level I hearing 
acuity.  Applying the percentage ratings for hearing 
impairment found in Table VII, Level I hearing acuity 
combined with Level I hearing acuity does not result in a 
compensable rating.  Id.  

The Board notes that the testing conditions used during the 
audiological evaluations in conjunction with the veteran's 
employment are not indicated, and the test results do not 
reflect that speech discrimination was evaluated.  Thus, the 
results of these audiograms are insufficient for 
consideration by the Board in determining the severity of the 
veteran's hearing loss.  Nevertheless, the Board does note 
that the decibel loss recorded at these evaluations does not 
reflect a change in severity after the May 2005 VA 
examination.

The veteran has not submitted any medical evidence indicating 
that his hearing loss disability is more severe than 
exhibited at any of the audiological evaluations of record.  
Therefore, the Board finds that the veteran's demonstrated 
level of hearing impairment does not support an increased 
rating evaluation.  The Board acknowledges the veteran's 
statements that his left ear hearing loss warrants a higher 
rating evaluation; however, the opinions and observations of 
the veteran alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
with respect to determining the severity of his service-
connected left ear hearing loss.  See Espiritu v. Derwinski, 
2 Vet. App. 792 (1992); 38 C.F.R. §§ 3.159(a)(1), (2) (2007).  

B. Left tympanic membrane perforation

The veteran's tympanic membrane perforation, left ear, is 
currently assigned a noncompensable evaluation pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6211.  
A noncompensable evaluation is the only rating available 
under Diagnostic Code 6211.  Consequently, the veteran is not 
entitled to an increased or compensable rating for this 
disability under the schedular criteria. 

C. Other considerations

The Board has given consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2007), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, a review of the record fails to 
reveal any functional impairment associated with the 
veteran's disabilities of left ear hearing loss and tympanic 
membrane perforation to warrant further consideration of 
alternate rating codes.  

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  The Board 
finds no evidence that the veteran's service-connected 
disabilities present such an unusual or exceptional 
disability picture so as to require consideration of an 
extra-schedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  The Board is aware of the 
veteran's frequent hospitalizations and surgeries in the 
1970s related to his left tympanic membrane perforation and 
appreciates the efforts the veteran must put forth to prevent 
infection in his left ear.  Nevertheless, the objective 
medical evidence of record does not show that current 
manifestations of the veteran's service-connected left ear 
hearing loss or tympanic membrane perforation result in a 
marked functional impairment in a way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2007).  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to compensable 
ratings for service-connected left ear hearing loss and left 
tympanic membrane perforation.  Therefore, his claims must be 
denied.


ORDER


An initial compensable rating for service-connected left ear 
hearing loss is denied.

A compensable rating for service-connected perforated 
tympanic membrane, left ear is denied.





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


